Citation Nr: 1242375	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation greater than 50 percent for primary open angle glaucoma of both eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



REMAND

The Veteran had active service from March 1989 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  While this rating decision was issued by the Pittsburgh RO, the Veteran currently resides in the Republic of Yemen.  

The Veteran has been assigned a 50 percent disability evaluation for his service-connected primary open angle glaucoma of both eyes, pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6013-6080.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.)  He contends that he is entitled to a rating in excess of 50 percent for this service-connected disability.  After a review of the claims folder, the Board finds that a remand of this rating claim is required for further evidentiary development.  

A review of the record reflects that the Veteran was most recently afforded a VA examination for his bilateral eye disorder in December 2007.  It appears that this medical examination was conducted overseas at a medical facility closer to the Veteran's residence.  While the visual acuity test was conducted and the ophthalmic findings for the right and left eye were recorded and provided in graph form, results from the muscle function and visual field deficit tests were not transcribed onto a Goldman Perimeter Chart.  In fact, it does not appear that an evaluation of the visual field was even conducted.  Further, in a January 2008 statement, the Veteran asserted that the medical facility where his examination was conducted lacked the proper equipment necessary for a complete and adequate examination of the eyes.  The Veteran indicated that he wished to return to the United States for another examination of his eye disorder if possible.  

The Board notes that any examination of visual fields must be presented in the form of perimetric charts showing concentric contraction at the required meridians.  See 38 C.F.R. §§ 4.76, 4.76a, Table III & Figures 1 & 2 (2007).  Otherwise, such test results are beyond the Board's competence to interpret for rating purposes.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  The criteria for rating visual disorders were revised in 2008, but the new criteria are only effective for claims filed on or after December 10, 2008.  73 FR 66544 (Nov. 10, 2008).  Even under the new criteria, however, which expressly permit the use of different perimetric devices, it is required that the results be recorded on a standard Goldmann chart for rating purposes.  See 38 C.F.R. § 4.77 (2012).  In light of the insufficient results, the Board does not find the December 2007 VA examination report to be adequate for rating purposes.  

In addition, VA treatment records reflect that the Veteran underwent a laser trabeculoplasty in May 2009 to help improve the condition of his eyes.  However, at a June 2009 Ophthalmology follow-up visit, the Veteran reported to experience changes in his peripheral vision, and described his night vision as not that good.  

Moreover, the Veteran has recently submitted private medical records issued by his private physician, R.R., M.D., and dated in November 2012, which indicate that he recently underwent a trabeculectomy of the right eye in September 2012 and a trabeculectomy of the left eye in October 2012.  According to the Veteran, he enjoyed a normal post-operative treatment course until recently waking up with severe pain in his left eye.  It was noted that the ophthalmologist who conducted the trabeculectomies, Dr. J., diagnosed the Veteran with blebitis and possible endophthalmitis.  During the November 2012 treatment visit, the Veteran reported a history of severe pain in his left eye of one day duration, and progressive worsening of the vision in his left eye throughout the day.  After interviewing the Veteran regarding his medical history and conducting a physical evaluation of his eyes, Dr. R. diagnosed the Veteran with acute endophthalmitis in the left eye, and further assessed him with posterior synechiae of the iris of the left eye.  At several follow-up visits with Dr. R., the Veteran reported an improvement of his left eye pain, but noted that the vision in his left eye was worse than before.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been nearly five years since the Veteran's last VA examination and more than nine years since the last adequate VA examination (July 2003), and given that the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with the appropriate specialist to determine the current severity of his service-connected bilateral eye disability.  (As the Veteran currently resides in the Republic of Yemen, the Agency of Original Jurisdiction (AOJ) should take any steps necessary to coordinate the location of the examination with the Veteran.)  The claims folder must be made available to the examiner in conjunction with the examination.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies should be conducted.  The Veteran's field of vision in each eye should be tested according to Goldmann Perimeter testing, and the Goldmann Perimeter Chart should be included with the examination report.  The examiner must interpret the Goldmann Perimeter Chart findings for the eight 45 degree principal meridians for each eye.  The extent of contraction of visual field in each eye must be specified by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians for the left eye and for the right eye.  Loss of central visual acuity should also be documented, as well as all other symptoms, such as pain, rest requirements, etc.  The examiner is requested to provide an opinion as to any impact that the Veteran's eye disability has on his ability to work.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

2.  Following completion of the above, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

